DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on September 26, 2022.  Claims 1-2, 5-6, 8, 10-11, 16-25, 31, and 34-35 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under 35 U.S.C. §§ 102 and 103 are maintained.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-6, 10-11, 16, 19-23, 31, and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun (J. Hyun, Capture and Release of Protein on the Nanoscale by Stimuli-Responsive Elastin-Like Polypeptide "Switches", 2004(126), page 7330-35).
Regarding claim 1, Hyun teaches a 2-dimensional metal surface (Scheme 1: the top surface of Au substrate; page 7331, Col. 2, para. 2, line 1: gold substrate), comprising:

    PNG
    media_image1.png
    619
    664
    media_image1.png
    Greyscale

an elastin-like polymer (ELP) (Scheme 1(c): ELP; page 7331, Col. 2, para. 1, line 1: elastin-like polypeptide) covalently attached to the 2-dimensional metal surface (Scheme 1; page 7331, Col. 2, para. 4, line 1: ELP Immobilization; lines 7-8: the ELP to covalently conjugate the ELP to the surface; page 7332, Col 1, para. 2, lines 5-6: the ELPs were covalently attached onto flat gold substrates; thus, Hyun explicitly teaches the ELPs are covalently attached to the surface of gold substrate), the ELP configured to transition between at least two states in response to the ELP being contacted with at least one stimulus (Fig. 1(c)-(d); page 7330, Col. 2, para. 2,  lines 1-11: ELPs are stimuli-responsive polypeptides that undergo a lower critical solution temperature LCST transition; below their LCST, ELPs are soluble in water, but when the temperature is raised above their LCST, they undergo a sharp phase transition, leading to desolvation and aggregation of the polypeptides; thus ELP is deemed to undergo transition between two states in response to heat, i.e., the ELP being contacted with heat due to temperature changes).
Further, the designation “in response to the ELP being contacted with at least one stimulus” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Hyun teaches all structural limitations of the presently claimed 2-dimensional metal surface with an ELP covalently attached to, and thus is capable of transitioning between at least two states in response to the ELP being contacted with at least one stimulus.

Regarding claim 2, Hyun teaches the at least one stimulus comprises at least one bioanalyte (Scheme (d)-(e); page 7334, Col. 1, para. 4, lines 1, 4-7: the ELP array with Trx-ELP immobilized above the LCST; the pattern height increased by about 6.5 mm (Scheme 1e, Fig. 2b), likely due to the molecular recognition-mediated binding between the immobilized Trx and its antibody; thus the antibody, anti-Trx, is deemed to be a stimulus that triggers state transition to a more extended state with increased height).

Regarding claim 5, Hyun teaches the ELP is configured as part of a monolayer of a plurality of ELPs attached to the 2-dimensional metal surface (page 7331, Col. 1, para. 2, lines 2-4: genetically engineered stimuli-responsive ELP that was end-grafted to carboxyl-terminated, self-assembled monolayers SAMs nanopatterned onto a gold surface; Scheme 1(c)-(f): indicating the ELP layer includes a plurality of ELPs).

Regarding claim 6, Hyun teaches the ELP is configured with at least one biorecognition element (Scheme I(d); page 7331, Col. 1, para. 2, lines 5-7: a recombinant ELP fusion protein), wherein the at least one biorecognition element selectively binds the at least on bioanalyte (page 7331, Col. 1, para. 3, lines 9-10: the immobilized ELP fusion proteins can bind a Trx-specific antibody).

Regarding claim 10, Hyun teaches the at least two states comprise an elongated state (page 7330, Col. 2, para. 2, lines 6-7: below their LCST, ELPs are soluble in water; Scheme 1(c): indicating an elongated sate of the ELPs) and a collapsed state of the ELP (Scheme 1(d): indicating the ELP is in its collapsed state).

Regarding claim 11, Hyun teaches the ELP is conjugated to a protein (page 7331, Col. 1, para. 2, lines 5-7: a recombinant ELP fusion protein that had the same ELP appended on its C-terminus).

Regarding claim 19, Hyun teaches the 2-dimensional metal surface (Scheme 1: the top surface of Au substrate) comprises gold (page 7331, Col. 2, para. 2, line 1: gold substrate).

Regarding claim 20, Hyun teaches the ELP is configured to bind at least one bioanalyte (page 7331, Col. 1, para. 3, lines 9-10: the immobilized ELP fusion proteins can bind a Trx-specific antibody; here the Trx-specific antibody is deemed to be the bioanalyte).

Regarding claim 21, Hyun teaches the ELP has at least one biorecognition element attached thereto (page 7331, Col. 1, para. 2, lines 5-7: a recombinant ELP fusion protein that had the same ELP appended on its C-terminus as that immobilized on the surface; here the ELP fusion protein is deemed to be the biorecognition element).

Regarding claim 22, Hyun teaches a device (Scheme 1; [Abstract] lines 1-2: the fabrication of stimulus-responsive ELP nanostructures patterned onto gold surfaces; here the gold substrate together with the patterned ELP nanostructures is deemed to be a device) comprising the 2-dimensional metal surface (Scheme 1: the top surface of Au substrate; page 7331, Col. 2, para. 2, line 1: gold substrate), comprising:
an elastin-like polymer (ELP) (Scheme 1(c): ELP; page 7331, Col. 2, para. 1, line 1: elastin-like polypeptide) covalently attached to the 2-dimensional metal surface (Scheme 1; page 7331, Col. 2, para. 4, line 1: ELP Immobilization; lines 7-8: the ELP to covalently conjugate the ELP to the surface; page 7332, Col 1, para. 2, lines 5-6: the ELPs were covalently attached onto flat gold substrates; thus, Hyun explicitly teaches the ELPs are covalently attached to the surface of gold substrate), the ELP configured to transition between at least two states in response to the ELP being contacted with at least one stimulus (Scheme 1(c)-(d); page 7330, Col. 2, para. 2, lines 1-11: ELPs are stimuli-responsive polypeptides that undergo a lower critical solution temperature LCST transition; below their LCST, ELPs are soluble in water, but when the temperature is raised above their LCST, they undergo a sharp phase transition, leading to desolvation and aggregation of the polypeptides; thus ELP is deemed to undergo transition between two states in response to heat, i.e., the ELP being contacted with heat due to temperature changes).

Regarding claim 23, Hyun teaches an electrode (Scheme 1; [Abstract] lines 1-2: the fabrication of stimulus-responsive ELP nanostructures patterned onto gold surfaces; here the gold substrate together with the patterned ELP nanostructures is deemed to be an electrode) comprising the 2-dimensional metal surface (Scheme 1: the top surface of Au substrate; page 7331, Col. 2, para. 2, line 1: gold substrate), comprising:
an elastin-like polymer (ELP) (Scheme 1(c): ELP; page 7331, Col. 2, para. 1, line 1: elastin-like polypeptide) covalently attached to the 2-dimensional metal surface (Scheme 1; page 7331, Col. 2, para. 4, line 1: ELP Immobilization; lines 7-8: the ELP to covalently conjugate the ELP to the surface; page 7332, Col 1, para. 2, lines 5-6: the ELPs were covalently attached onto flat gold substrates; thus, Hyun explicitly teaches the ELPs are covalently attached to the surface of gold substrate), the ELP configured to transition between at least two states in response to the ELP being contacted with at least one stimulus (Fig. 1(c)-(d); page 7330, Col. 2, para. 2, lines 1-11: ELPs are stimuli-responsive polypeptides that undergo a lower critical solution temperature LCST transition; below their LCST, ELPs are soluble in water, but when the temperature is raised above their LCST, they undergo a sharp phase transition, leading to desolvation and aggregation of the polypeptides; thus ELP is deemed to undergo transition between two states in response to heat, i.e., the ELP being contacted with heat due to temperature changes).
Further, the preamble “electrode” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The 2-dimensional metal surface as taught by Hyun is identical to the presently claimed structure and would therefore would have the ability to perform the use, i.e., being an electrode, as recited in the claim.

Regarding claim 31, Hyun teaches a 2-dimensional metal surface (Scheme 1: the top surface of Au substrate; page 7331, Col. 2, para. 2, line 1: gold substrate), comprising:
an elastin-like polymer (ELP) (Scheme 1(c): ELP; page 7331, Col. 2, para. 1, line 1: elastin-like polypeptide) covalently attached to the 2-dimensional metal surface (Scheme 1; page 7331, Col. 2, para. 4, line 1: ELP Immobilization; lines 7-8: the ELP to covalently conjugate the ELP to the surface; page 7332, Col 1, para. 2, lines 5-6: the ELPs were covalently attached onto flat gold substrates; thus, Hyun explicitly teaches the ELPs are covalently attached to the surface of gold substrate), the ELP configured to bind at least one bioanalyte (page 7331, Col. 1, para. 3, lines 9-10: the immobilized ELP fusion proteins can bind a Trx-specific antibody; here Trx-specific antibody is deemed to be the bioanalyte), wherein contacting the ELP with the at least one bioanalyte alters a transition state of the ELP (Scheme (d)-(e); page 7334, Col. 1, para. 4, lines 1, 4-7: the ELP array with Trx-ELP immobilized above the LCST; the pattern height increased by about 6.5 mm (Scheme 1e, Fig. 2b), likely due to the molecular recognition-mediated binding between the immobilized Trx and its antibody; thus contacting the ELP with the bioanalyte, i.e., anti-Trx, is deemed to alter a transition state of the ELP, i.e., into a more extended state with increased height).

Regarding claim 34, Hyun teaches the ELP is configured as part of a monolayer of a plurality of ELPs (page 7331, Col. 1, para. 2, lines 2-4: genetically engineered stimuli-responsive ELP that was end-grafted to carboxyl-terminated, self-assembled monolayers SAMs nanopatterned onto a gold surface).

Regarding claim 35, Hyun teaches the ELP has at least one biorecognition element attached thereto (page 7331, Col. 1, para. 2, lines 5-7: a recombinant ELP fusion protein that had the same ELP appended on its C-terminus as that immobilized on the surface; here the ELP fusion protein is deemed to be the biorecognition element).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Lai (U.S. Patent Pub. 2011/0210017).
Regarding claim 8, Hyun discloses all limitations of claim 1 as applied to claim 1.  Hyun does not explicitly disclose the ELP is configured with one or more electrochemical tags.
However, Lai teaches an electrochemical biosensor including a polypeptide or protein binding ligand (E-PB), which includes a redox-tagged polypeptide or protein covalently attached to an electrode ([0044] lines 1-4) to detect a target protein, e.g., an antibody ([0044] lines 6-7).  In the absence of the target analyte, the conformation of the polypeptide or protein is such that the redox tag is positioned away from the electrode, resulting in the generation of little or no measurable redox current; in the presence of the target analyte, the conformation of the polypeptide or protein forces the redox towards the electrode, resulting in the generation of a measurable redox current, so that an electrical signal can occur due to the binding-induced change in the conformation of the binding ligand and the efficiency with which the attached redox tag transfers electrons to the electrode ([0044] lines 9-22).  Thus, Lai teaches electrochemical tags for an electrochemical sensor to detect a target protein, e.g., an antibody ([0044] lines 3, 6-7), based on the conformational change of the polypeptide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun by incorporating the electrochemical tags on the polypeptide, e.g., the ELP, as taught by Lai so that the ELP covalently attached to the surface of Au substrate (Hyun, page 7331, Col. 2, para. 4, lines 1, 7-8) that undergoes conformation transition in response to stimulus (page 7330, Col. 2, para. 2,  lines 1-11) would be used as bioanalytical devices (page 7335, Col. 2, para. 3, last two lines), for example, as an electrochemical sensor (Lai, [0044] line 1), because the electrochemical (redox) tags would enable the electrochemical sensor to detect target proteins based on the conformation of the polypeptide resulting in measurable redox current ([0044] lines 9-22). 

Regarding claims 17-18, Hyun discloses all limitations of claim 1 as applied to claim 1.  Hyun further discloses the fabrication of stimulus-responsive ELP nanostructures (page 7335, Col. 2, para. 2, lines 1-2) that is subject to triggered release of the captured proteins should be integrated into bioanalytical devices (page 7335, Col. 2, para. 3, line 17-19).  Hyun does not explicitly disclose the 2-dimensional metal surface is a part of an electrochemical sensor (claim 17) or the electrochemical sensor comprises an electrode (claim 18).
However, Lai teaches electrochemical biosensor ([0003] lines 1-2) that is dependent upon conformational changes in a biopolymer and fully electronic and requires neither optics nor high voltage power supplies ([0004] lines 7-10).  A binding ligand is a compound that is used as a probe that undergoes a conformational change upon binding by the target analyte ([0035] lines 1-4).  For example, the electrochemical biosensor includes a polypeptide or protein binding ligand (E-PB) ([0044] lines 1-2) which is covalently attached to an electrode of an electrochemical sensor so as to detect a target protein, e.g., an antibody ([0044] lines 4-7).  In the absence of the target analyte, the conformation of the polypeptide or protein is such that the redox tag is positioned away from the electrode, resulting in the generation of little or no measurable redox current; in the presence of the target analyte, the conformation of the polypeptide or protein forces the redox towards the electrode, resulting in the generation of a measurable redox current, so that an electrical signal can occur due to the binding-induced change in the conformation of the binding ligand and the efficiency with which the attached redox tag transfers electrons to the electrode ([0044] lines 9-22).  Thus, Lai teaches an electrochemical comprising an electrode that comprises a 2-dimensional metal surface with covalently attached polypeptide undergoing conformational changes upon binding with the target analyte.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun by integrating the 2-dimensional metal surface into an electrochemical sensor, i.e., a bioanalytical device, as taught by Lai because the metal surface covalently attached a binding ligand that undergoes conformational changes would be used as an electrode of an electrochemical sensor and enable the detection of a bioanalyte ([0044] lines 4-7).

Regarding claim 23, Hyun teaches a device comprising:
an elastin-like polymer (ELP) (Scheme 1(c): ELP; page 7331, Col. 2, para. 1, line 1: elastin-like polypeptide) covalently attached to the 2-dimensional metal surface (Scheme 1; page 7331, Col. 2, para. 4, line 1: ELP Immobilization; lines 7-8: the ELP to covalently conjugate the ELP to the surface; page 7332, Col 1, para. 2, lines 5-6: the ELPs were covalently attached onto flat gold substrates; thus, Hyun explicitly teaches the ELPs are covalently attached to the surface of gold substrate), the ELP configured to transition between at least two states in response to the ELP being contacted with at least one stimulus (Scheme 1(c)-(d); page 7330, Col. 2, para. 2,  lines 1-11: ELPs are stimuli-responsive polypeptides that undergo a lower critical solution temperature LCST transition; below their LCST, ELPs are soluble in water, but when the temperature is raised above their LCST, they undergo a sharp phase transition, leading to desolvation and aggregation of the polypeptides; thus ELP is deemed to undergo transition between two states in response to heat, i.e., the ELP being contacted with heat due to temperature changes).
Hyun does not explicitly the device is an electrode.
However, Lai teaches electrochemical biosensor ([0003] lines 1-2) that is dependent upon conformational changes in a biopolymer ([0004] lines 7-8).  A binding ligand is a compound that is used as a probe that undergoes a conformational change upon binding by the target analyte ([0035] lines 1-4).  For example, the electrochemical biosensor includes a polypeptide or protein binding ligand (E-PB) ([0044] lines 1-2) which is covalently attached to an electrode of an electrochemical sensor so as to detect a target protein, e.g., an antibody ([0044] lines 4-7).  Thus, Lai teaches an electrode that comprises a 2-dimensional metal surface with covalently attached polypeptide undergoing conformational changes upon binding with the target analyte.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun by integrating the 2-dimensional metal surface into an electrochemical sensor, i.e., a bioanalytical device, to be used as an electrode as taught by Lai because the metal surface covalently attached a binding ligand that undergoes conformational changes is suitable electrode of an electrochemical sensor and enable the detection of a bioanalyte ([0044] lines 4-7).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Despanie (U.S. Patent Pub. 2016/0168228).
Regarding claim 16, Hyun discloses all limitations of claim 1 as applied to claim 1.  Hyun does not explicitly disclose the at least one stimulus comprises a magnetic force.
However, Despanie teaches elastin-like polypeptides (ELPs) are a family of recombinant proteins ([0042] line 1), which can undergo reversible and rapid phase transition in response to temperature ([0042] lines 7-8).  Phase separation can be triggered by other external stimuli such as changes in ionic strength, pH, solvent, and magnetic fields ([0042] lines 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun by substituting temperature with magnetic force of magnetic fields to trigger the phase transition of ELPs as taught by Despanie because magnetic force is a suitable external stimulus to cause phase transition of ELPs.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 8, 10-11, 16-23, 31, and 34-35 have been considered but are unpersuasive.  
Applicant argues Hyun fails to describe “an elastin-like polymer (ELP) covalently attached to the 2-dimesnional metal surface” (page 7, para. 7, lines 1-2).  This argument is unpersuasive because Hyun teaches the ELP to covalently conjugate the ELP to the surface (page 7331, Col. 2, para. 4, line 1: ELP Immobilization; lines 7-8), and the ELPs were covalently attached onto flat gold substrates (page 7332, Col 1, para. 2, lines 5-6; also see the annotated Scheme 1).
Applicant argues Hyun fails to describe “the ELP configured to transition between at least two states in response to the ELP being contacted with at least one stimulus” (page 7, para. 7, lines 2-3).  This argument is unpersuasive because (1) Hyun teaches ELPs are stimuli-responsive polypeptides that undergo a lower critical solution temperature LCST transition; below their LCST, ELPs are soluble in water, but when the temperature is raised above their LCST, they undergo a sharp phase transition, leading to desolvation and aggregation of the polypeptides (page 7330, Col. 2, para. 2,  lines 1-11); thus ELP is deemed to undergo transition between two states in response to heat, i.e., the ELP being contacted with heat due to temperature changes; (2) the designation “configured to transition between at least two states in response to the ELP being contacted with at least one stimulus” is deemed to be functional limitation in apparatus claims and does not result in structural difference from the prior art device; thus Hyun’s device has all structural limitations of the presently claimed 2-dimensional metal surface with an ELP covalently attached to and thus is capable of transitioning between at least two states in response to the ELP being contacted with at least one stimulus.
Applicant argues Hyun describes using the conjugated ELP to reversibly capture thioredoxin-ELP (Trx-ELP) (page 7, last para., lines 3-4), and Hyun’s measurement rely on the LCST behavior of the gold substrate-conjugated ELP for capture of the Trx-ELP (page 8, para. 2, lines 1-2).  Thus, Applicant argues Hyun’s design does not directly use the conformation and extension of surface immobilized ELP in measuring the presence of at least one stimulus, and thus does not anticipate claim 1 (page 8, para. 2, lines 3-4, 6).  This argument is unpersuasive because claim 1 is an apparatus claim, and Hyun teaches all claimed structural limitations; the manner of operating the claimed device, i.e., directly using the conformation and extension of surface immobilized ELP in measuring the presence of at least one stimulus, would not add patentable weight to the claimed apparatus.
Applicant argued Hyun fails to describe “an elastin-like polymer (ELP) covalently attached to the 2-dimensional metal surface, the ELP configured to bind at least one bioanalyte, wherein contacting the ELP with the at least one bioanalyte alters a state of the ELP” as recited in claim 31 (page 8, para. 5).  Specifically, the Trx-ELP is not the gold substrate-conjugated ELP and thus Hyun fails to describe the gold substrate-conjugated ELP binding the anti-Trx (page 8, para. 6, lines 2-5).  This argument is unpersuasive because the gold substrate conjugated ELP binding the anti-Trx through Trx, and Trx is deemed to be a part of the god substrate-conjugated ELP.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795